By Judge Michael P. McWeeny
This case was referred to me for entry of a Consent Order of Expungement. Although the Commonwealth’s Attorney does not object, I decline to enter the Order at this time.
First, the Petition must be filed “with a copy of the warrant or indictment if reasonably available.” Va. Code § 19.2-392.2(C). This is a2000-2001 case, and the warrant (or summons) is on file and available. In addition, the charge is one subject to entry of a guilty plea followed by a “diversion” with ultimate dismissal. The warrant, with the Court’s disposition on its face, must be presented.
Second, the record check does not comply with the Code. “The law enforcement agency shall submit the set of fingerprints to the Central Criminal Records Exchange (CCRE) with a copy of the petition for expungement attached. The CCRE shall forward under seal to the court a copy of the petitioner’s criminal history, a copy of the source documents that resulted in the CCRE entry that the petitioner wishes to expunge, and the set of fingerprints.” Va. Code § 19.2-392.2(E).
It is insufficient to provide an “Individual Review” by the Maryland Criminal Justice Information System (CJIS), however complete or correct it may be. Expungement is a statutory process and strict compliance is required.
While the Order is rejected at this time, the Petition has not been denied. Once the Petition is amended to include a copy of the warrant and it has been processed in accordance with the Code, the case may be resubmitted to me for review.

*149
Order

This cause came before the Court upon Petitioner for Expungement for entry of a consent Order of Expungement date-stamped September 17,2003, and, it appearing to the Court that the statutory requirements have not been met, now, therefore, it is ordered that the consent Order of Expungement as aforesaid be, and hereby is, rejected, and it is further ordered that the Petition for Expungement be amended to attach the warrant and that this case remain open for statutory compliance and court review.